Case 2:85-cv-04544-DMG-AGR Document 936 Filed 08/25/20 Page 1 of 2 Page ID #:40603




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
12                                           ORDER ON APPLICATIONS TO
             Plaintiffs,
                                             SEAL [926; 933]
13
                  v.
14
15   WILLIAM P. BARR, Attorney
16   General of the United States; et al.,
17
             Defendants.
18
19
20
21
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 936 Filed 08/25/20 Page 2 of 2 Page ID #:40604




 1         THIS CAUSE comes before the Court upon Defendants’ Applications for
 2   Leave to File Under Seal Attachment A to Defendants’ Exhibit 1, the Declaration
 3   of Mellissa Harper, [Doc. # 926], and Portions of Juvenile Coordinator Reports,
 4   [Doc. # 933].
 5         UPON CONSIDERATION of the Applications, and for the reasons set forth
 6   therein, the Court hereby ORDERS that the following documents shall be filed
 7   under seal:
 8
            Attachment A to Defendants’ Exhibit 1, the Declaration of Mellissa Harper
 9
            Exhibit A to the Juvenile Coordinator Report of Deane Dougherty
10
              (portions)
11
            Juvenile Coordinator Report of Aurora Miranda-Maese (portions)
12
13
14
     IT IS SO ORDERED.
15
16   DATED: August 25, 2020
                                           DOLLY M. GEE
17
                                           UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
